Title: From Thomas Jefferson to Certain County Lieutenants, 6 November 1779
From: Jefferson, Thomas
To: County Lieutenants



Sir
Wmsburg Novr. 6th. 1779.

I am to ask the favor of you to give notice to the Officers recommended by you for the Western Battalions that as soon as one half the quota of one of them is raised and delivered by you he shall be entitled to the Commission for which he was recommended. As soon as that quota is complete and half the next raised another shall be entitled to his commission: and so on where there are more. You will be so good as to decide between the Officers by Lot which shall be first called into Service, he upon whom the first Lot falls is to receive the men from you, til he gets his half quota. Then to march them to the Barracks in Albemarle, after which he who draws the second Lot is to receive the remaining half of the first quota and the half of his own quota when he will become entitled to his Commission and will march them on to the same rendezvous. The last half quota you must send on under a Sergeant as the Commissioned Officers will have left you. Lieut. Colo. Crocket is appointed to the Command of the Battalion of which your men will be. Money for  their Subsistence from the time you deliver them to the Officer til he shall have carried them to their rendezvous will be Lodged with Colo. Sampson Matthews of Augusta. The Subsistence Account previous to their delivery to the Officer you will settle with the Auditors here. I am Sir Your very humble servt.,

Th: Jefferson

